UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., et al.,

                                         Plaintiffs,                    17 Civ. 9276 (PAE)
                         -v-
                                                                              ORDER
 INFINITY SPIRITS LLC, et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed the parties’ submissions in advance of the final pretrial

conference on December 2, 2019. Defendants have not submitted any pretrial documents, nor

have they participated in the preparation of a joint pretrial order as required by the Court’s

Individual Rules. See Dkt. 309 at 1 n.1, 9 n.3. The joint pretrial order, motions in limine,

proposed voir dire questions, and proposed jury charge were due on October 29, 2019. Dkt. 297.

Any opposition to motions in limine was due on November 12, 2019. Id.

       The Court hereby orders defendants to submit their portion of the pretrial order, proposed

voir dire questions, and proposed jury charges, as required by the Court’s Individual Rules, by 5

p.m. tomorrow, Wednesday, November 27, 2019. Given the long-past deadlines, defendants are

prohibited from submitting any affirmative motions in limine; defendants may, however, respond

to plaintiffs’ motion in limine. Defendants are advised that a failure to submit the required

components of the joint pretrial order will result in adverse consequences, including a preclusion

of presenting a defense case at trial.
      SO ORDERED.


                                    
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: November 26, 2019
       New York, New York




                            2
